Case 3:21-cv-00095-HEH-EWH Document 3 Filed 03/16/21 Page 1 of 2 PagelD# 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KENNETH NEWKIRK, )
Plaintiff,
V. Civil Action No. 3:21CV9S5—-HEH
DIRECTOR, DEPT. OF CORR.., ,
Defendant.
MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

Plaintiff, a Virginia inmate, submitted this action and requested leave to proceed in
forma pauperis.' The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the

prisoner has, on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that

was dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been
dismissed as frivolous or for failure to state a claim. See, e.g., Newkirk v. Shaw,
No. 3:14C V426-HEH, 2014 WL 4161991, at #3 (E.D. Va. Aug. 19, 2014); Newkirk v.
Cir. Ct. of Hampton, No. 3:14CV372-HEH, 2014 WL 4072212, at *3 (E.D. Va. Aug. 14,

2014); Newkirk v. Lerner, No. 3:13CV364-HEH, 2014 WL 587174, at *2—5 (E.D. Va.

 

' Although Plaintiff submitted this action on the form for filing a petition for a writ of habeas
corpus, it is clear that it is simply another frivolous civil action. Plaintiff does not challenge his
conviction or sentence, but the collection of filing fees for prior civil actions that he filed.
Case 3:21-cv-00095-HEH-EWH Document 3 Filed 03/16/21 Page 2 of 2 PagelD# 12

Feb. 14, 2014); Newkirk v. Chappell, No. 3:13CV73-HEH, 2013 WL 5467232, at *3
(E.D. Va. Sept. 30, 2013). Plaintiff's current complaint does not suggest that Plaintiff is
in imminent danger of serious physical harm.

Accordingly, his request to proceed in forma pauperis will be DENIED. The
action will be dismissed without prejudice.

Plaintiff remains free to submit a new complaint with the full $402 filing fee. The
Court will process such a complaint as a new civil action.

An appropriate Order will accompany this Memorandum Opinion.

It is so ORDERED. AW
/s/

HENRY E. HUDSON
Date: Maceh 16,2021 SENIOR UNITED STATES DISTRICT JUDGE

Richmond, Virginia
